Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9-10, 13-14 and 18 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Tomamoto (WO2018123505, rejection based on corresponding English document US Pub 20200140314).
Regarding claims 1-2, 4-5, 13 and 14: Tomamoto provides an example of an alkali-free glass substrate comprising the following (0121),

Mol
Mass (rounded/approx.)
SiO2
66.1
58.5
Al2O3
12.9
19.4
B2O3
6.0
6.2
MgO
3.8
2.2
CaO
7.5
6.2
SrO
1.0
1.5
BaO
2.5
5.6
SnO2
0.1
0.2
Cl
0.1
0.1



with a β-OH value of 0.450/mm (see Table 3), which provides for a bubble growth index I according to the claimed formula being 284.5, and a strain point of 683 oC (see Table 3).
Regarding claim 9-10, and 18: It is noted that the manner in which claims 9-10 and 18 are written do not actually require the substrate to be treated as claimed nor the bubble features claimed. Instead, the claims are conditional wherein “when” treating the substrate as claimed, the bubble features recited are present. In the instant case, as Tomamoto’s glass substrate meets that claimed, one having ordinary skill would reasonably conclude the same features to occur when treated similarly (MPEP 2112). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomamoto (WO2018123505, rejection based on corresponding English document US Pub 20200140314).	
Regarding claim 3 and 12: While Tomamoto’s Example meeting the requirements of claim 1 has a β-OH value outside the claimed range, Tomamoto does teach that their glasses can be made to include β-OH value of 0.4/mm or less (0032) which overlaps the range of claim 3 as well as have an overall composition including Cl and B2O3 contents allowing for overlap with the composition and formula requirements of claim 1 (see 0075-0093). As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Tomamoto’s workable ranges (MPEP 2144.05).

Claims 6-7, 11, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomamoto (WO2018123505, rejection based on corresponding English document US Pub 20200140314) in view of Maehara (US Pub 20090176640).	
Regarding claims 6-7, 11, 15-16 and 19: Although Tomamoto does not explicitly recite their substrate having dimensions and thickness as claimed, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04). 
Alternatively, it is noted that Tomamoto’s substrate is an alkali-free glass substrate for TFTs and as it is well known to make alkali-free glass substrates for TFTs with thicknesses of 0.3-1.1mm, a long side of at least 2m (at least 2,000mm) and a short side of at least 1.8m (1,800mm) (see 0108-0109 in ‘640), it would have been obvious to one having ordinary skill at the time of invention to modify Tomamoto to include a thicknesses of 0.3-1.1mm, a long side of at least 2m (at least 2,000mm) and a short side of at least 1.8m (1,800mm) to obtain a desirable TFT substrate. 
These ranges overlap Applicants’ providing a prima facie case of obviousness (MPEP 2144.05).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomamoto (WO2018123505, rejection based on corresponding English document US Pub 20200140314) in view of (JP2016113363).	
Regarding claims 8 and 17: Although Tomamoto does not explicitly disclose their non-alkali glass having the features of claims 8 and 17, Tomamoto does teach throughout the desire to reduce bubbles in their non-alkali glass. 
	As it is known in the non-alkali glass art that reducing bubbles to where bubbles of 100micron or more in size are reduced to less than 0.1pc/kg (see pg. 1 of ‘363) or even less than 0.06pcs/kg (see Table 1 in ‘363) is desirable, it would have been obvious to one having ordinary skill at the time of invention to modify Tomamoto to include reducing their bubbles to where bubbles of 100micron or more in size are reduced to less than 0.1pc/kg or even less than 0.06pcs/kg to obtain a desirable glass. 

Claims 1-5, 9-10, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US Pub 20080127679) or alternatively, in further view of Urata (WO2011078258).	
Regarding claims 1-3, 4, 12 and 13: Nishizawa teaches examples of alkali-free glass substrates comprising compositions which meet all the oxide, Cl and β-OH content ranges claimed (see Examples in Table 2 for example) but Nishizawa’ examples fail to meet the formula claimed. 
	However, Nishizawa does allow for their glasses to be of compositions with B2O3, Cl and β-OH contents that would allow for overlap with the formula claimed (see entire reference). As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within NIshizawa’s workable ranges (MPEP 2144.05).
	Alternatively, it is noted that Nishizawa is desiring an non-alkali glass with reduced bubbles. As Urata, who similarly teaches non-alkali glasses with reduced bubbles, discloses desirable non-alkali glass compositions being that which meet both the composition and formula claimed (see glasses A, B and C together with Tables in ‘258), it would have been obvious to one having ordinary skill at the time of invention to modify Nishizawa to include their glass being of a composition meeting the ranges and formula as claimed to obtain a desirable bubble suppressed glass. 
Regarding claims 5 and 14: Given that Nishizawa’s glass meets that of Applicants’, one having ordinary skill would reasonably conclude the same strain point (MPEP 2112). 
Regarding claim 9-10, and 18: Given that Nishizawa’s glass substrate meets that claimed, one having ordinary skill would reasonably conclude the same features to occur when treated similarly (MPEP 2112). 

Claims 6-7, 11, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US Pub 20080127679) or alternatively, Nishizawa and Urata (WO2011078258) as applied to claims 1 and 2 above, in view of Maehara (US Pub 20090176640).	
Regarding claims 6-7, 11, 15-16 and 19: Although Nishizawa does not explicitly recite their substrate having dimensions and thickness as claimed, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04). 
Alternatively, it is noted that Nishizawa’s substrate is an alkali-free glass substrate for LCDs, TFTs, etc and as it is well known to make alkali-free glass substrates for LCDs, TFTs, etc. with thicknesses of 0.3-1.1mm, a long side of at least 2m (at least 2,000mm) and a short side of at least 1.8m (1,800mm) (see 0108-0109 in ‘640), it would have been obvious to one having ordinary skill at the time of invention to modify Nishizawa to include a thicknesses of 0.3-1.1mm, a long side of at least 2m (at least 2,000mm) and a short side of at least 1.8m (1,800mm) to obtain a desirable substrate. 
These ranges overlap Applicants’ providing a prima facie case of obviousness (MPEP 2144.05).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US Pub 20080127679) or alternatively, Nishizawa and Urata (WO2011078258) as applied to claims 1 and 2 above in view of (JP2016113363).	
Regarding claims 8 and 17: Although Nishizawa does not explicitly disclose their non-alkali glass having the features of claims 8 and 17, Nishizawa does teach throughout the desire to reduce bubbles in their non-alkali glass. 
	As it is known in the non-alkali glass art that reducing bubbles to where bubbles of 100micron or more in size are reduced to less than 0.1pc/kg (see pg. 1 of ‘363) or even less than 0.06pcs/kg (see Table 1 in ‘363) is desirable, it would have been obvious to one having ordinary skill at the time of invention to modify Nishizawa to include reducing their bubbles to where bubbles of 100micron or more in size are reduced to less than 0.1pc/kg or even less than 0.06pcs/kg to obtain a desirable glass. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US Pub 20080127679) or alternatively, Nishizawa and Urata (WO2011078258) as applied to claims 1 and 2 above in view of Nishizawa (US PN 6,169,047) or Chacon (US PN 6,831,029).
	The following is an alternative rejection in the instance Applicants show that the claimed strain point is not inherent in Nishizawa. 
Regarding claims 5 and 14: Although Nishizawa does not explicitly disclose the strain point of their glass, they do disclose their glass being a non-alkali glass substrate for LCDs, TFT, etc.
	As Nishizawa (‘047) and Chacon, who each similarly teach non-alkali glass substrate for LCDs, TFT, etc., disclose that such glasses desirably are made to have strain points of at least 650oC, it would have been obvious to one having ordinary skill at the time of invention to modify Nishizawa ‘679 to include making their glass with a strain point of at least 650oC to obtain a desirable substrate. 
These range overlap Applicants’ providing a prima facie case of obviousness (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784